DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 25 and 26 is objected to because of the following informalities:  Regarding claim 25, each and every claim should end with a period (.).  Regarding claim 26, recited “the article retrieval feature” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 13, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0048529) in view of Dickinson (US 7,383,953).

    PNG
    media_image1.png
    833
    811
    media_image1.png
    Greyscale

Claims 1 and 25
Liao discloses a package (defined by combination of cushioning structure 200 and box 50) for one or more articles comprising a flexible inner sheet (20) having a first/outer surface and a second/inner surface, an inner sheet first portion (defined by portion of sheet 20 that contacts the bottom of article 90) and an inner sheet second portion (defined by portions of sheet 20 that contacts sides of article 90); a flexible outer sheet 
Claim 2
Liao further discloses an article retrieval feature (19) that allows a user to open the package and retrieve the one or more articles from the article reservoir (see [0038]).
Claim 3
Liao further discloses the outer sheet has an inner surface and outer surface, the inner surface facing the inner sheet, and wherein a secondary outer sheet material disposed adjacent the outer surface of at least a portion of the outer sheet and is joined thereto to form one or more secondary expansion chambers (12) (see figure above).
Claim 4
Liao further discloses two or more primary expansion chambers (22), wherein at least some of the primary expansion chambers and/or secondary expansion chambers (12) are independent from each other (see [0026]) or are in fluid communication with each other (see [0025]).  Liao discloses the primary expansion chambers are filled with air independent from each other, however the secondary expansion chambers are in fluid communication with each other.
Claim 5
Liao further discloses the external wrap provides structural rigidity and puncture resistance to the package.  Liao discloses the external wrap being a paper box which provides rigidity and puncture resistance to the package.  

Claim 7

Claim 8
Liao further discloses the external wrap is a different material than the inner sheet and the outer sheet.  Liao discloses the package made from plastic material while the wrapper/box is made from paper (see [0046]). 
Claim 9
Liao further discloses the external wrap is disposed about the entirety of the package (see figures 11, 12 and [0045]).
Claim 13
Liao further discloses a portion of the external wrap is opaque.  Liao discloses the external wrap/box is made of paper (see [0045]).
Claim 17
Liao further discloses the package consists of flexible material.  Liao discloses the package formed of plastic sheets (10 and 20) forming air cylinders and adjustable air sacs/first and second primaries expansion chambers that expands and contracts when inflated and deflated (see [0046]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0048529) and Dickinson (US 7,383,953) as applied to claim 1 above, and further in view of Pharo (5,272,856).
Liao further discloses an article retrieval feature/top cover (19) for allowing the user to remove the article within the package (see figure 7).  Liao does not disclose the article retrieval feature, when activated, both opens the package and deflates one or more of .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0048529) and Dickinson (US 7,383,953) as applied to claim 1 above, and further in view of Hill (4,046,314).
Liao further discloses the external wrap includes or provides a handle (defined by openings or cutouts in the wrapper/box (see figures 11 and 12).  From the argument that Liao does not disclose a handle, Hill discloses a box (1) comprising handles (defined by a U-piece wire attached at each side of the box) (see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external wrapper/box of Liao including handles as taught by Hill for easy gripping and handling of the box.
Claims 11, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0048529) and Dickinson (US 7,383,953) as applied to claim 1 above, and further in view of Moore (US 2015/0287343).
Claims 11 and 16

Claim 12
Liao does not disclose any of the inner sheet, the outer sheet and the secondary outer sheet include a first indicia and wherein the external wrap includes at least a second indicia and wherein at least a portion of the second indicia is disposed in a predetermined location with respect to the first indicia.  However, Moore discloses a packaging comprising packages (110a-c) with tactile non-visual message elements/indicia (122 and123) comprising information of the product enclosed within the packages (see [0037]), and wherein the packages are enclosed within a wrapper/box (100) including tactile non-visual message elements/indicia or label (120 and/or 121) comprising Braille messages (see [0029]), wherein the tactile non-visual message elements/indicia provide an overview or general description of the product enclosed and/or instructions of how to open the package (see [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Claim 14
Liao further discloses a portion of the external wrap is opaque.  Liao discloses the external wrap/box is made of paper (see [0045]).  Liao does not disclose any of the inner sheet, the outer sheet and the secondary outer sheet include a first indicia.  However, Moore discloses a packaging comprising packages (110a-c) with tactile non-visual message elements/indicia (122 and123), comprising Braille messages (see [0029]), the tactile non-visual message elements/indicia comprising information of the product enclosed within the packages (see [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible outer sheet comprising tactile non-visual message elements/indicia as taught by Moore for providing blind users with information of the product enclosed within the package.  After Liao is modified by Moore, the tactile non-visual message elements/indicia will be disposed adjacent the external wrap/box.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0048529) and Dickinson (US 7,383,953) as applied to claim 1 above, and further in view of Moore (US 2015/0287343) and Scarbrough (US 2012/0000807).
The inner sheet, outer sheet and the secondary outer sheet must be either opaque, translucent or transparent.  Liao does not disclose the external wrap includes an indicia . 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0048529) and Dickinson (US 7,383,953) as applied to claim 1 above, and further in view of Liu (US 2008/0083640).
.  

Response to Arguments
Applicant’s arguments with respect to claims 1-17, 25 and 26 have been considered but are moot in view of a new ground of rejection.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736